.   _~
    .
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
        .,   ...__~
                                                                                                                                                     Page 1 of 1



                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                JUDGMENT IN A CRIMINAL CASE
                                             v.                                           (For Offenses Committed On or After November 1, 1987)


                                Jorge Hernandez-Martinez                                  Case Number: 3:19-mj-21163
                                                                                                                      -·




        REGISTRATION NO. 83760298                                                                                     ~Al\R    0 8 2019
        THE DEFENDANT:                                                                                    Cl EPK      us      DISTRICT       co
         IZl pleaded guilty to count(s) 1 of Complaint                                                 :.;r:iu-r ... F>iil! :)r· 'R1CT OF   C.AUFuo~~I
             D was found guilty to count(s)                                                                                                    'JFourv
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                    Nature of Offense                                                                   Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                         1

             D The defendant has been found not guilty on count( s)               ~~~~~~~~~~~~~~~~~~~-




             0 Count(s)                                                                   dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:                                               . ·;,
                                                                                   \ /               \/
                                        0 TIME SERVED                             czj\,              ~'                           days

             IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
             IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Thursday, March 7, 2019
                                                                                    Date of Imposition of Sentence
                                                                                                                           -
        Received          '              /)
                              \--··-----{-·/
                           DUSM




        Clerk's Office Copy                                                                                                                 3:19-mj-21163
